 1                                                    United States District Judge Mary Alice Theiler

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
 8
     JULIE ELLIOTT,                               )
 9                                                ) CIVIL NO. 3:18-cv-5116-MAT
                           Plaintiff,             )
10                                                ) ORDER FOR EAJA FEES, COSTS, AND
     vs.                                          ) EXPENSES
11                                                )
     Commissioner of Social Security,             )
12                                                )
                           Defendant.             )
13
                                                  )
14                                                )

15          Based upon Plaintiff’s Motion for EAJA Fees, Costs, and Expenses, it is hereby

16   ORDERED that attorney’s fees in the total amount of $7,640.64 (which is for work performed
17   by Jeffrey Baird in the amount of $6,511.68 plus work performed by Elie Halpern in the amount
18
     of $1,128.96) and expenses in the amount of $2.45 (for postage) pursuant to the Equal Access to
19
     Justice Act, 28 U.S.C. § 2412(d), and costs in the amount of $437.60 (for photocopies and filing
20
     fee) pursuant to 28 U.S.C. § 1920; 31 U.S.C. § 1304(a), shall:
21

22          1. Be awarded to Plaintiff pursuant to Astrue v. Ratliff, 560 U.S. 586; 130 S.
               Ct. 2521 (2010) and delivered via check to Plaintiff’s counsel, Elie
23             Halpern, at his office at Halpern Olivares PLLC, 2102 Carriage Drive SW,
               Building E102, Olympia, WA 98502; however,
24
                        2. If the U.S. Department of the Treasury determines that
25              Plaintiff’s EAJA fees, expenses, and costs are not subject to any offset
                                                                      Halpern Olivares PLLC
                                                                      2102 Carriage Drive SW, Building E102
     ORDER FOR EAJA FEES, COSTS, AND EXPENSES –                       Olympia, WA 98502
     «F494»1                                                          (360) 753-8055, Fax: (360) 753-8584
 1             allowed under the Department of the Treasury’s Offset Program, then the
               check for EAJA fees, expenses, and costs shall be made payable to
 2             Plaintiff’s attorney, Elie Halpern, and delivered via check to Mr.
               Halpern’s office at Halpern Olivares PLLC, 2102 Carriage Drive SW,
 3             Building E102, Olympia, WA 98502.
 4          DATED this 22nd day of March, 2019.
 5

 6                                                    A
                                                      Mary Alice Theiler
 7                                                    United States Magistrate Judge

 8

 9   Presented by:

10
     s/Elie Halpern
11
     Elie Halpern, WSB No. 1519
12   Attorney for Plaintiff

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                               Halpern Olivares PLLC
                                                               2102 Carriage Drive SW, Building E102
     ORDER FOR EAJA FEES, COSTS, AND EXPENSES –                Olympia, WA 98502
     «F494»2                                                   (360) 753-8055, Fax: (360) 753-8584
